DEL SOLE, Judge,
dissenting:
I dissent from the majority opinion because I believe that the amendment of the information from one count of reckless endangerment to three separate counts of reckless endangerment constitutes the creation of additional charges in violation of Pa.R.Crim.P. 229.
The majority improperly distinguishes Commonwealth v. DeSummai 522 Pa. 36, 559 A.2d 521 (1989), as standing for the narrow rule that a criminal complaint may not be amended to include victims who were not named in the original complaint. However, a closer reading of DeSumma reveals that the creation of an additional charge does not turn solely on the question of whether or not all of the persons were named in the original information. As Justice Flaherty stated in reference to the amendment in DeSumma:
The latter, in fact, constitutes five separate offenses against the peace and dignity of the Commonwealth. It is therefore clear that the amendment of appellant’s information at trial from an assault upon O’Hara to an assault upon five people was impermissible under Rule 229 which prohibits an amendment from charging ‘an additional or different offense.’
Id., 522 Pa. at 40, 559 A.2d at 523. It is not the mere addition of the names that is determinative, rather it is the resultant additional charges that is a violation of Rule 229.
*571Furthermore, in DeSumma, the addition of the four names did not result in appellant being charged with any additional counts of reckless endangerment or assault. The instant case is therefore an even stronger case for application of Rule 229, as the amendment charged appellant with two additional counts. The rule states that the information as amended may not “charge an additional or different offense.” Although the amendment charged appellant with three counts of the identical offense, in differentiating between additional offenses and different offenses, the language of Rule 229 implies that each of the offenses charged need not be different from one another to fall within the rule’s purview.
The majority also justifies their decision by reference to Commonwealth v. Lawton, 272 Pa.Super. 40, 414 A.2d 658 (1979) and Commonwealth v. Jones, 319 Pa.Super. 570, 466 A.2d 691 (1983), citing these cases for the proposition that an increase in the severity of punishment as a result of amendment is not a violation of Rule 229. However, here we are not dealing solely with the issue of a more severe penalty. Instead, it is the creation of additional criminal charges that is objectionable. The court in Jones specifically said that a change in the grading of a criminal mischief charge does not amount to an additional charge, but was silent as to the issue of a change in the number of offenses charged and is therefore inapplicable to the case at bar.
I also take issue with footnote 3 of the majority’s opinion. The majority’s use of Commonwealth v. Frisbie, 506 Pa. 461, 485 A.2d 1098 (1984), to justify the trial court’s finding that it could sua sponte separate a single count of reckless endangerment into multiple counts is misplaced. Frisbie holds that multiple sentences may be imposed on a defendant whose single unlawful act injures multiple victims. It does not speak to the issue of sua sponte actions by the trial court, as defendant was originally charged with nine separate counts of reckless endangerment, obviating the need for sua sponte action by the court. A trial court should not be allowed to overcome sloppy pleading by the *572District Attorney’s office by making amendment to an information sua sponte. Although the majority cites Rule 229 as allowing such action when “necessary in the interests of justice,” the rule actually states that “upon amendment the court may grant such postponement of trial or other relief as is necessary in the interests of justice.” (emphasis added). The rule therefore does not contemplate the type of sua sponte action to which the majority refers.